Citation Nr: 0927193	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-37 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left lung 
disability secondary to pacemaker placement.

2.  Entitlement to service connection for residuals of right 
testicle vasectomy, claimed as pain and swelling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to November 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was previously before the Board in 
July 2007, when some issues previously on appeal were 
addressed with final decisions and the issues currently 
remaining on appeal were remanded for additional development 
of the evidence.

During the course of the processing of the July 2007 Board 
remand, an April 2009 RO rating decision granted entitlement 
to service connection for degenerative joint disease of the 
left knee.  This constituted a full grant of the benefit 
sought on appeal with regard to the issue of entitlement to 
service-connected for a left knee disability; that issue is 
thus no longer in appellate status.

The Veteran testified at a Board hearing at the RO in 
November 2006.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not currently suffer from a diagnosed 
chronic disability of the left lung caused or aggravated by 
his active duty service or by any service-connected 
disability.

2.  Resolving reasonable doubt in favor of the Veteran, the 
evidence of record shows that the Veteran's current right 
spermatocele is causally related to active military service.


CONCLUSIONS OF LAW

1.  A chronic left lung disability was not incurred in or 
aggravated by the Veteran's active duty service, nor is any 
current chronic left lung disability proximately due to or 
the result of the Veteran's service-connected heart 
disability including pacemaker placement.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

2.  A right spermatocele was incurred in the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria 
for the benefits currently sought.  In a May 2004 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the May 2004 letter was sent to the 
appellant prior to the February 2005 rating decision and 
multiple subsequent re-adjudications of this case at the RO 
level.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, an effectively timely March 2006 letter 
provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary 
to establish a disability rating and an effective date for 
any rating that may be granted, and this letter directly 
explained how VA determines disability ratings and effective 
dates.  This letter was effectively timely, as it was sent 
prior to the most recent RO-level readjudication of the 
claims as evidenced by the April 2009 supplemental statement 
of the case.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded VA examinations pertinent to 
the claims decided below, most recently in March 2009 (with 
an August 2008 addendum).  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Left Lung Disability

The Veteran claims entitlement to service connection for a 
left lung disability, primarily on the theory that he suffers 
from a left lung disability secondary to pacemaker placement 
associated with his service-connected heart disease.

Turning first to consideration of service connection on a 
direct basis, the Board finds that the preponderance of the 
evidence is against findings that the Veteran currently 
suffers from any disability of the left lung which is 
etiologically related to his military service.  The Board 
notes that the service treatment records contain no 
suggestion of injury or symptomatology involving the 
Veteran's left lung.  Significantly, the August 1998 service 
retirement examination report shows that the Veteran's lungs 
and chest were medically evaluated to be clinically normal 
with no pertinent abnormalities noted nor symptoms reported.  
The Board observes that the Veteran's associated August 1998 
medical history questionnaire indicates a history including 
'pain or pressure in chest,' but the Veteran expressly denied 
any history of 'shortness of breath,' 'chronic cough,' 
'asthma,' or 'tuberculosis.'  The Veteran's medical history 
questionnaire's reference to 'pain or pressure in chest,' in 
context including a reference to 'heart trouble' and denial 
of any respiratory-specific symptoms is not reasonably 
suggestive of a lung-specific disability; the Board notes 
that the Veteran has been separately granted service-
connection for a heart disability involving chest pain.

The probative competent medical evidence from the retirement 
examination report strongly suggests that neither trained 
medical professionals nor the Veteran himself believed that 
he suffered from a chronic disability of the left lung at the 
time he was separated from service.  This, together with the 
absence of pertinent injury, disease, or symptomatology in 
the broader service treatment records, constitutes probative 
contemporaneous evidence weighing against service connection 
on a direct basis;  the evidence shows no manifestation of a 
chronic left lung disability during service.  Moreover, the 
Veteran's contentions in this case feature a specific theory 
of entitlement to service connection that does not involve 
any assertion of a lung disability manifesting during service 
or being directly caused during service.  The Board finds 
that the most probative evidence of record shows that the 
Veteran did not manifest any chronic disability of the left 
lung during service.  Service connection on a direct basis 
cannot be warranted without such nexus between a current 
disability and service.

Turning now to consideration of this claim on the secondary 
theory of service connection advanced by the Veteran, the 
Board finds that the preponderance of the evidence is against 
finding that any current chronic left lung disability is 
caused by his service connected heart disability or the 
pacemaker placement procedure as contended.

In April 2004, the Veteran sought treatment for chest pains 
and was diagnosed with coronary artery disease and myocardial 
infarction.  The Veteran received a heart catheterization and 
a pacemaker was installed to regulate his heartbeat at that 
time (the Board observes that some documents and references 
of record appear to incorrectly report this as having 
occurred in 2005).  The Veteran has previously been granted 
service-connection for the heart disability in question.

With regard to the issue of entitlement to service connection 
for a left lung disability, the Veteran has contended that 
his left lung was injured during the installation of his 
pacemaker.  During the November 2006 hearing, the Veteran 
testified that he was no longer having any difficulties with 
his left lung.  However, the Veteran did not expressly 
withdraw his appeal for service connection for a left lung 
disability and subsequent statements otherwise suggest he 
experiences recurring symptoms.

The Board observes that the Veteran was diagnosed with 
pneumothorax in the aftermath of his pacemaker installation 
and that this condition was responsible for causing symptoms 
of chest pain.  Following the Board's July 2007 remand, a  VA 
examination was conducted to evaluate the essential medical 
questions in this claim in March 2008.  The March 2008 VA 
examination report acknowledged and explained, based upon 
competent expert review of the pertinent reports in the 
claims file, that "[w]hile undergoing placement of a 
permanent cardiac pacemaker [...] [h]e suffered a left 
pneumothorax.  This was treated with a chest tube."  The 
Veteran told the examiner that "since then, he has had 
episodic chest pain.... He sometimes experiences shortness of 
breath.  He is treated with tramadol 50 mg for pain.  He uses 
a 'steroid metered dose inhaler' for his lungs."

The March 2008 VA examination report acknowledges that in 
September 2007 the Veteran "underwent pulmonary function 
testing."  The March 2008 report considers and discusses the 
specific data from the pulmonary function testing, and also 
notes the "interpretation by pulmonologist, 'TLC is low 
indicating mild chest restriction.  Spirometry suggests mild 
obstructive ventilatory defect without significant change 
post bronchodilator.  Diffusion is normal."  Further, the 
March 2008 VA examination report notes that in February 2008 
the Veteran "had a chest radiograph that revealed 'No acute 
pulmonary or pleural disease.  Left-sided pacemaker device is 
in place.'"  The pertinent findings of the March 2008 VA 
examiner's own physical inspection of the Veteran only noted 
that "[l]ungs are clear."

Based upon the sum of the clinical findings and medical 
history, the March 2008 examiner found that "the left 
pneumothorax was incidental to the placement of the 
pacemaker."  More significantly, however, the March 2008 VA 
examiner explained that the Veteran's past pneumothorax is 
not the cause of any current lung disability.  In this 
regard, the examiner explains that the "left pneumothorax 
was corrected with placement of a chest tube.  I believe it 
is less likely that not that the pneumothorax he experienced 
in 2004 would account for the abnormalities seen on his 
pulmonary function test."  The March 2008 VA examiner 
explains a substantially persuasive rationale for this 
conclusion informed by review of the claims file; the 
examiner explains that "the medical records indicate that in 
2003, he was evaluated for atypical chest pain that he had 
for six years.  It is at least as likely as not that the 
Veteran's current chest pain symptoms are the same that he 
was experiencing in 2003 which occurred before the left 
pneumothorax."

The March 2008 VA examination report probatively evaluates 
the issue on appeal and weighs significantly against the 
Veteran's claim.  The report is probative as it was authored 
by an appropriate competent medical specialist with review of 
the claims file, pertinent medical history, and direct 
inspection of the Veteran.  The report's consideration of the 
evidence and stated rationale present a persuasive basis for 
the opinion presented.  The March 2008 VA examination report 
concludes that although the Veteran suffered a left 
pneumothorax, the problem was corrected and is not 
manifesting in or responsible for any current symptom 
complaints.  The Veteran is not otherwise diagnosed with any 
chronic left lung disability with any suggestion of nexus to 
service or to service-connected disability; the March 2008 
examiner attributed the Veteran's experience of episodic 
chest pain with shortness of breath to a pattern documented 
prior to the installation of a pacemaker and which is not 
attributed to a left lung disability (the Veteran's cardiac 
disability associated with chest pain and shortness of breath 
is separately already service-connected).  The Board notes 
that the March 2008 VA examiner authored an August 2008 
addendum to his report in which he corrected a mistake on the 
March 2008 report; the addendum clarifies that "I 
incorrectly stated that the claims file had not been 
reviewed.  The claims file was available and I reviewed it in 
detail.  Please note that in the narrative of the ... report, I 
state that I reviewed his service medical records."  The 
Board finds that the March 2008 VA examination report is 
highly probative and clearly informed by review of the claims 
file; its conclusion weighs significantly against the claim.

No other competent evidence of record medically attributes 
any diagnosed disability of the left lung to a service-
connected disability, nor is there any competent evidence of 
record indicating a permanent aggravation in the severity of 
any left lung disability beyond natural progression due to a 
service-connected disability.  Thus, the most probative 
evidence on this medical question weighs against the claim on 
a secondary basis, and service connection is not warranted 
for any left lung disability on a secondary basis.

With regard to both the primary and secondary theories of 
service connection in this case, the Board finds that the 
preponderance of the probative competent evidence is against 
granting service connection for a left lung disability.  The 
Board acknowledges the Veteran's own contentions to the 
effect that he suffers from a  left lung disability due to 
the installation of a pacemaker for his service-connected 
heart disability.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical etiology do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed.Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

In this regard, the Board notes that it has considered the 
Veteran's competent testimony regarding his episodic chest 
pains and shortness of breath, but finds that the competent 
medical records are more probative; the probative evidence 
shows that his pneumothorax was corrected and is not a 
current disability, nor is any residual of the pacemaker 
installation causing symptoms of episodic chest pain and 
shortness of breath.  The competent medical evidence in this 
case shows that the Veteran currently does not suffer from 
any chronic disability of the left lung causally related to 
his military service or to any service-connected disability.

Therefore, based on the totality of the evidence of record, 
the Board finds that service connection for left lung 
disability is not warranted.  The preponderance of the 
probative evidence shows no chronic left lung disability 
caused by service or any service-connected disability.  The 
March 2008 VA medical examination report stated that the 
Veteran's current symptom complaints are not a result of the 
corrected pneumothorax nor otherwise a residual of the 
pacemaker installation, and no other diagnosed chronic 
disability of the left lung has been otherwise detected or 
attributed to service or service-connected disability.  Thus, 
a preponderance of the evidence is against the Veteran's 
claim for entitlement to service connection for left lung 
disability on any basis.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Residuals of Right Testicle Vasectomy

With regard to the issue of entitlement to service connection 
for residuals of right testicle vasectomy, the Board believes 
that the positive evidence is at least in a state of 
equipoise with the negative evidence and that service 
connection is therefore warranted in this case.

As discussed in the prior Board remand, a March 2006 VA 
examination report simultaneously addresses the Veteran's 
heart-disease and his right testicle, with the appearance 
that significantly greater analytical depth and consideration 
was given to the matter of heart-disease.  The report 
concludes that the Veteran's testicular pain is not likely 
related to his in-service vasectomy because "there is no 
clinical or objective evidence to support a genitourinary 
condition."  The Board observes that the Veteran has 
explained that he experiences swelling and pain in his right 
testicle intermittently, and has not been before a doctor 
during an actual flare-up episode.  The Veteran's contentions 
are corroborated to a degree by the service medical records, 
but the March 2006 VA examination report on this matter does 
not indicate any acknowledgment or awareness of this 
documented medical history.  

Specifically, a July 1996 service medical record shows that 
the Veteran complained of right testicular pain occurring 
intermittently for 2 to 3 days at time, and it was clinically 
noted that the right testicle appeared to be enlarged with 
epididymis swelling and mild discomfort; a medical assessment 
of "epididymitis vs. inflammatory process" was noted.  The 
Veteran presented similar symptoms in a September 1998 
consultation which is documented in a record containing a 
medical assessment of intermittent "congestive" 
epididymitis.  It does not appear that this documented 
medical history, which partially corroborates the Veteran's 
reported symptoms, was considered and addressed in the March 
2006 VA examination report.  Thus, the Board believes that 
the probative value of the March 2006 VA examination report 
is significantly diminished.  Its conclusion weighs against 
the Veteran's claim, but not with substantial probative 
weight.

The Board's July 2007 remand directed that a new VA 
examination be conducted to obtain a more adequate discussion 
of the nature and etiology of the Veteran's claimed symptoms 
of the right testicle.  The resulting March 2008 VA 
examination report lists in its diagnostic findings that 
there is "[r]ight side testicular pain with no objective 
evidence of a testicular condition."  The examiner stated 
that "[r]eview of the Veteran's medical records reveals that 
he has had intermittent right testicular pain since 
undergoing a vasectomy in 1992."  However, the March 2008 VA 
examination report's clinical findings somewhat 
contradictingly indicate that the examiner observed a "small 
right spermatocele" that was found to be "tender to 
palpation."  The Board observes that service-connected may 
be granted for a clinically verified spermatocele if it is a 
residual of injury or surgery with nexus to military service.

In this case, where the contemporaneous service treatment 
records show an in-service vasectomy with pertinent post-
surgical symptoms in the right testicle and credible evidence 
of continuing pain since that time, the Board finds it highly 
significant that current inspection of the right testicle 
reveals the pertinent clinical finding of a right 
spermatocele.  The two VA examination reports discussed in 
this decision both appear to have concluded that there is no 
objective evidence of a current disability, but the most 
recent of the reports does in fact show a tender right 
spermatocele and accepts the evidence that the Veteran has 
had episodic pain in his right testicle since the in-service 
surgery.  In the Board's view, this suggests support of the 
Veteran's claim that he currently suffers from right testicle 
disability with a nexus to military service.

The Board observes that neither VA examination report 
presents clear answers to pertinent etiology questions 
concerning any current right testicle disability because 
neither report fully acknowledged a current disability for 
the purposes of analysis.  The Board believes, however, that 
a remand for yet another VA examination to more thoroughly 
address the etiology questions is not necessary in this case.  
The Veteran currently has objective evidence of a tender 
right spermatocele that appears reasonably consistent with 
his subjective complaints of right testicle pain which, in 
turn, are credibly shown to have begun during and persisted 
since in-service surgery.  Although the evidence is not 
entirely clear in this matter, and acknowledging that 
additional development might still yet better clarify the 
nature and etiology of the right testicle pain since the in-
service vasectomy, the Board finds that after the Veteran has 
already reported for two VA examinations on this issue and 
reasonable doubt can be properly resolved in favor of the 
Veteran for a final decision at this time.  The Board finds 
that the positive evidence is at least in a state of 
equipoise with the negative evidence and that service 
connection is therefore warranted in this case

The Veteran's right testicle symptoms are shown to have begun 
during his nearly 20 years of service, with a continuity of 
symptom complaints which are now attributable to an 
objectively demonstrated tender right spermatocele.  The 
Board is compelled to find that the positive evidence is at 
least in a state of equipoise with the negative evidence and 
that service connection for right spermatocele is therefore 
warranted in this case.




ORDER

Service connection for left lung disability is not warranted.  
To this extent, the appeal is denied.

Service connection for right spermatocele is warranted.  To 
this extent, the appeal is granted. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


